DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device embodiment 2 as shown in figs. 3F and 4 (claims 1-5, 7-20 readable thereon) in the reply filed on 4/14/2022 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, and 7-20 have been considered but are moot in view of the new grounds of rejection.
Claim Objections
Claim 11 is objected to because of the following informalities:  at the last line of the claim, the amendment appears to delete “structures” which creates an antecedent basis issue for the term “contact” since it appears the claimed element should remain as “contact structure.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi (US PGPub 2012/0132983) in view of Yun et al. (US PGPub 2012/0280299; hereinafter “Yun”).
Re claim 1: Fukuzumi teaches (e.g. figs. 14, 15A, 15B, 18) a semiconductor device, comprising: stacked tiers (pairs of 15, 16; hereinafter “ST”) each comprising conductive material (electrode film 16; e.g. paragraph 38) and insulating material (insulating films 15; e.g. paragraph 38) vertically adjacent the conductive material (figs. 15A, 15B show 15 and 16 are vertically adjacent, forming stacked tiers); stadium structures (two stadium structures aligned in the x-direction shown in fig. 14 and from the side view in fig. 15B; hereinafter “SS”) each comprising opposing staircase structures (SS has opposing staircase structures as can be seen in fig. 15B; hereinafter “OSS”) having steps comprising lateral ends of the stacked tiers (ST); at least one filled opening (regions between plural ST as shown in fig. 14 is provided with interlayer insulating film 58; e.g. paragraph 54 and shown more clearly in fig. 4A; hereinafter “O”) laterally intervening between at least two of the stadium structures (SS), the at least one filled opening (O) extending through the stacked tiers (ST) and continuously across entire lengths of the at least two of the stadium structures (SS); conductive contact structures (45) coupled to the conductive material (16) of the stacked tiers (ST) at the steps of the opposing staircase structures (OSS) of one of the stadium structures (SS); and conductive routing structures (leading interconnect 94; e.g. paragraph 95) coupled to the conductive contact structures (45, 93).
Fukuzumi can be considered as being silent as to explicitly teaching the conductive contact structures coupled to the conductive material of the stacked tiers at the steps of the opposing staircase structures of one of the stadium structures, pairs of the conductive contact structures landing on pairs of the steps of the opposing staircase structures of the one of the stadium structures located at substantially the same vertical position as one another; and conductive routing structures coupled to the pairs of the conductive contact structures, each of the pairs of the conductive contact structures having a respective one of the conductive routing structures extending from a first of the conductive contact structures thereof to a second of the conductive contact structures thereof to form at least one continuous conductive path extending completely across each of the stacked tiers.
Yun teaches (e.g. fig. 8B) conductive contact structures (175’) coupled to the conductive material (SSEs, SSEd, CEs) of the stacked tiers (ESa) at the steps of the opposing staircase structures (steps of the opposing staircase structure shown in fig. 8B) of one of the stadium structures (SS), pairs of the conductive contact structures (175’) landing on pairs of the steps of the opposing staircase structures (175’ land on opposing steps of the staircase structure shown in fig. 8B) of the one of the stadium structures located at substantially the same vertical position as one another; and conductive routing structures (string-join interconnection SJ’; e.g. paragraph 106) coupled to the pairs of the conductive contact structures (175’), each of the pairs of the conductive contact structures (175’) having a respective one of the conductive routing structures (SJ’) extending from a first of the conductive contact structures (left 175’) thereof to a second of the conductive contact structures (right 175’) thereof to form at least one continuous conductive path (SJ’ is a continuous conductive path) extending completely across each of the stacked tiers (stacked tiers of Yun as shown in fig. 8B).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the conductive contact structures as taught by Yun in the device of Fukuzumi in order to have the predictable result of using a known structure which connect string selection electrodes of adjacent memory strings instead of creating individual connections which reduces the number of redundant signal lines when one would suffice.
Re claim 2: Fukuzumi teaches the semiconductor device of claim 1, further comprising additional conductive routing structures (leading interconnect 95; e.g. paragraph 95) coupled to at least some of the conductive contact structures (93) and extending to at least one string driver device.
Re claim 3: Fukuzumi teaches the semiconductor device of claim 1, wherein the stadium structures (SS) comprise: at least two stadium structures (the two SS of the left side of fig. 14 which are disposed in the Y-direction from each other; hereinafter “2SS”) extending parallel to one another; and at least two additional stadium structures (the two SS of the right side of fig. 14 which are disposed in the Y-direction from each other; hereinafter “2ASS”) extending parallel to one another and in series (2SS and 2ASS disposed in series with each other) with the at least two stadium structures (2SS).
Re claim 4: Fukuzumi teaches the semiconductor device of claim 3, wherein the at least one filled opening (O) comprises: a first filled opening (portion of O between 2SS; hereinafter “1FO”) laterally intervening between the at least two stadium structures (2SS) and continuously extending across an entire length of each of the at least two stadium structures (2SS); and a second filled opening (portion of O between 2ASS; hereinafter “2FO”) laterally intervening between the at least two additional stadium structures (2ASS) and continuously extending across an entire length of each of the at least two additional stadium structures (2ASS).
Re claim 5: Fukuzumi teaches the semiconductor device of claim 3, wherein a first of the at least two additional stadium structures (bottom 2SS of fig. 14; hereinafter “12SS”) comprises a first group of steps comprising lateral ends (T24, T20, T16, T12 of 12SS; hereinafter “1GS”) of a first group of the stacked tiers (ST), and wherein a second of the at least two additional stadium structures (top 2SS of fig. 14; hereinafter “22SS”) comprises a second group of steps comprising lateral ends (T8, T4, T3, T7 of 22SS; hereinafter “2GS”) of a second, longitudinally lower group of the stacked tiers (ST).
Re claim 7: Fukuzumi teaches the semiconductor device of claim 1, wherein: four of the stadium structures (although only two strings are shown in fig. 14, fig. 3 shows that plural strings are present in the embodiment shown in fig. 14) extend parallel to one another in a first lateral direction (x-direction of fig. 14); and three of the filled openings (there would be three filled openings O in the instance of plural memory strings) extend parallel to one another in the first lateral direction (x-direction) and separating the four of the stadium structures from one another in a second lateral direction (y-direction) perpendicular to the first lateral direction.
Re claim 8: Fukuzumi teaches the semiconductor device of claim 1, wherein the conductive contact structures (45, 93) coupled to the conductive material (16) of the stacked tiers (ST) at steps of the opposing staircase structures (OSS) of the one of the stadium structures (SS) are substantially aligned (45, 93 contacting T7, T8 are substantially aligned) with one another across an entire length of the one of the stadium structures (SS).
Re claim 10: Fukuzumi teaches the semiconductor device of claim 1, wherein the at least one filled opening (O) comprises at least one opening substantially filled with at least one insulating material (O filled with silicon oxide; e.g. paragraph 54).
Re claim 11: Fukuzumi teaches (e.g. figs. 14, 15A, 15B, 18) a semiconductive device, comprising: a stack structure (stacked pairs of 15, 16; hereinafter “ST”) comprising a vertically alternating sequence of conductive material (electrode film 16; e.g. paragraph 38) and insulating material (insulating films 15; e.g. paragraph 38) arranged in tiers; stadium structures (two stadium structures aligned in the x-direction and sets of two stadium structures are offset in the y-direction as shown in fig. 14 and from the side view in fig. 15B; hereinafter “SS”) each comprising opposing staircase structures (SS has opposing staircase structures; hereinafter “OSS”) having steps comprising horizontal ends of the tiers of the stack structure (ST), the stadium structures (SS) extending in parallel (pairs of SS are aligned side-by-side extending in the x-direction) in a first horizontal direction (x-direction) and separated from one another (SS are offset in the y-direction) in a second horizontal direction (y-direction) orthogonal to the first horizontal direction by filled trenches (regions between plural ST as shown in fig. 14 is provided with interlayer insulating film 58; e.g. paragraph 54 and shown more clearly in fig. 4A; hereinafter “FT”); pairs of contact structures (93) physically contacting the conductive material (16) of at least some of the tiers (T24 and T23, T20 and T19, T16 and T15) of the stack structure (ST) at pairs of the steps of the opposing staircase structures (OSS) of one of the stadium structures (SS), the pairs of the steps (T24 and T23, T20 and T19, T16 and T15) located at substantially the same vertical position (T24 and T23, T20 and T19, T16 and T15 are at substantially the same vertical position) within the stack structure (ST) as one another.
Fukuzumi can be considered as being silent as to explicitly teaching and for each of the pairs of contact structures, at least one routing structure horizontally extending from a first contact structure to a second contact structure of the pair of the contact to couple the first contact structure to the second contact structure
Yun teaches (e.g. fig. 8B) and for each of the pairs of contact structures (175’, 166a, 166b), at least one routing structure (SJ’, FJa, FJb) horizontally extending from a first contact structure (175’, 166a, 166b to the right) to a second contact structure (175’, 166a, 166b to the left) of the pair of the contact (175’, 166a, 166b) to couple the first contact structure (175’, 166a, 166b to the right) to the second contact structure (175’, 166a, 166b to the left).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the conductive contact structures as taught by Yun in the device of Fukuzumi in order to have the predictable result of using a known structure which connect string selection electrodes of adjacent memory strings instead of creating individual connections which reduces the number of redundant signal lines when one would suffice.
Re claim 12: Fukuzumi teaches the semiconductive device of claim 11, wherein each of the stadium structures (SS) is located at substantially the same vertical position (T16 and T15 are substantially at the same height) within the stack structure (ST) as each other of the stadium structures (SS).
Re claim 13: Fukuzumi teaches the semiconductive device of claim 11, wherein at least one of the stadium structures (SS) is located at a different vertical position (T16 and T15 are at different heights) within the stack structure (ST) than at least one other of the stadium structures (SS).
Re claim 14: Fukuzumi teaches the semiconductive device of claim 11, further comprising additional stadium structures (fig. 14 shows four stadium structures, upper left is SS1, upper right is SS2, lower right is SS3, and lower left is SS4) each comprising additional opposing staircase structures (OSS) having additional steps comprising additional horizontal ends of the tiers of the stack structure (ST), the additional stadium structures (SS2 and SS3 extend parallel to each other) extending in parallel with one another in the first horizontal direction (x-direction) and in series (SS2 and SS1 are disposed in series) with the stadium structures in the first horizontal direction (x-direction).
Re claim 15: Fukuzumi teaches the semiconductive device of claim 14, further comprising an elevated region (SS1) of the stack structure (ST) horizontally interposed between the stadium structures (SS) and the additional stadium structures (SS2) in the first horizontal direction, the elevated region (SS1) of the stack structure (ST) comprising a section including a vertically alternating sequence of additional insulative material (15) and the insulating material (15) horizontally surrounded in the first horizontal direction and the second horizontal direction by the vertically alternating sequence of the conductive material (16) and the insulating material (15).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.  Claim appears to be directed to the feature of stadium structures of fig. 5 where first steps 420g of first stadium structure are connected to second steps 420p of second stadium structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822